This is a companion case to the case of Cummins v. State
(1929), ante 256, 166 N.E. 155. The only question presented in this case, as in that, is the sufficiency of the evidence to sustain the verdict of the jury. There is less evidence to sustain the verdict in this case than in the Cummins case, which we this day reversed. In fact, upon oral argument of this case, the counsel for the State conceded the insufficiency of the evidence in this case. The judgment is reversed, with instructions to sustain the motion for a new trial. *Page 711